Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered September 24, 2002, convicting her of murder in the second degree and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was not legally sufficient to establish that she committed murder in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the elements of murder in the second degree beyond a reasonable doubt (see Penal Law § 125.25 [1]; Jackson v Virginia, 443 US 307 [1979]). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and *494heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in her supplemental pro se brief, are without merit. Schmidt, J.P., Santucci, Rivera and Dillon, JJ., concur.